On Motion for Rehearing.
McGILL, Justice.
We were in error in reversing the trial court’s judgment in favor of appellee against appellant Charles I. Smith, the driver of the automobile. The jury found that Smith was negligent in failing to keep a proper lookout for trains approaching from the west, and in failing to heed the headlight of the approaching train, and that such negligence was a proximate ■cause of the collision. It is apparent that the misconduct of the jury which required a reversal could have had no bearing on these findings. Therefore, as to appellant *263Charles I. Smith, it is ordered on our own-motion that our judgment reversing the trial court’s judgment as to him be set aside and that as to said Charles I. Smith the judgment of the trial court be affirmed.
As to all other appellants, appellee’s motion for rehearing is overruled.